Case 2:19-cv-01717-RGK-AGR Document 170-31 Filed 02/20/20 Page 1 of 8 Page ID
                                 #:2754




                      EXHIBIT 29
     Case 2:19-cv-01717-RGK-AGR Document 170-31 Filed 02/20/20 Page 2 of 8 Page ID
                                      #:2755
                                                                               Page 1
 1           IN THE UNITED STATES DISTRICT COURT

 2          FOR THE CENTRAL DISTRICT OF CALIFORNIA

 3                  NO. 2:19-cv-01717-RGK-AGR

 4      --------------------------------X
        ALEX MORGAN, et al.,
 5
                                Plaintiffs,
 6
                        VS.
 7
        UNITED STATES SOCCER
 8      FEDERATION, INC.,

 9                       Defendant.
        --------------------------------X
10

11

12

13                              DEPOSITION

14                                  OF

15                            MEGAN RAPINOE

16                  Thursday, January 16, 2020

17                       620 Eighth Avenue

18                       New York, New York

19

20

21      Reported by:
        AYLETTE GONZALEZ, RPR, CLR, CCR
22      JOB NO. 175029

23

24

25


                        TSG Reporting - Worldwide (877) 702-9580
     Case 2:19-cv-01717-RGK-AGR Document 170-31 Filed 02/20/20 Page 3 of 8 Page ID
                                      #:2756
                                                                               Page 5
 1       M E G A N           R A P I N O E,
 2           called as a witness, having been
 3           duly sworn by a Notary Public,
 4           was examined and testified as
 5           follows:
 6       EXAMINATION BY
 7       MR. STOLZENBACH:
 8               Q.    Good morning, Ms. Rapinoe.            I'm
 9      Brian Stolzenbach, as you know.              And I
10      represent U.S. Soccer in both the case that
11      you and many of your teammates have filed, as
12      well as the separate case that Ms. Solo has
13      filed.
14                     Just for the record, would you
15      state and spell your name so we have it right.
16              A.     Megan Rapinoe, M-E-G-A-N,
17      R-A-P-I-N-O-E.
18              Q.     And have you ever had your
19      deposition taken before?
20              A.     No.
21              Q.     Have you ever testified before in
22      any context?
23              A.     No.
24              Q.     Okay.    So I'll go through a few
25      things just so you have a good sense of the


                        TSG Reporting - Worldwide (877) 702-9580
     Case 2:19-cv-01717-RGK-AGR Document 170-31 Filed 02/20/20 Page 4 of 8 Page ID
                                      #:2757
                                                                             Page 108
 1              A.     Just the one.
 2              Q.     There was just the one in November?
 3              A.     I was not at that.
 4              Q.     When it comes to team travel, so
 5      travel as the United States Women's National
 6      Team, once you're together in camp, so
 7      excluding the assembling from all corners of
 8      the country or the earth, have you flown
 9      anything other than charters since the
10      beginning of 2019?
11              A.     I don't believe so, not since 2019,
12      beginning of that.         Or that time period
13      specifically that you're talking about.
14              Q.     Okay.    Have you ever heard or seen
15      any statements by somebody from U.S. Soccer
16      that caused you to believe that U.S. Soccer
17      has treated you worse than male soccer players
18      because of your sex?
19              A.     Public statements?
20              Q.     Any kind of statements.
21              A.     Have I ever heard or seen
22      statements?
23              Q.     Correct.
24              A.     Yeah, I would say that's true.
25              Q.     Okay.    Can you describe each of


                        TSG Reporting - Worldwide (877) 702-9580
     Case 2:19-cv-01717-RGK-AGR Document 170-31 Filed 02/20/20 Page 5 of 8 Page ID
                                      #:2758
                                                                             Page 109
 1      those statements to me?
 2              A.     One of the famous statements,
 3      mostly the market realities would suggest that
 4      we don't deserve to be paid the same when
 5      market realities I don't think did, in fact,
 6      suggest that.       I don't remember specific
 7      statements, definite overall sentiment.
 8              Q.     Okay.    Any actual specific
 9      statements other than the market reality
10      statement?
11              A.     I can't recall right now.
12              Q.     Who made the market reality
13      statement?
14              A.     I believe that was Russ Sauer.
15              Q.     And when was that?
16              A.     2016.
17              Q.     During the June 27th bargaining
18      session, would it be?
19              A.     I don't recall if it was that one
20      specifically.
21              Q.     Did Mr. Sauer make that statement
22      on more than one occasion that you heard?
23              A.     I don't recall.
24                     (Rapinoe Exhibit 13, Plaintiffs'
25              Collective Action Complaint for


                        TSG Reporting - Worldwide (877) 702-9580
     Case 2:19-cv-01717-RGK-AGR Document 170-31 Filed 02/20/20 Page 6 of 8 Page ID
                                      #:2759
                                                                             Page 111
 1              Q.      And is that -- it's in quotes, is
 2      that an actual quote that Mr. Sauer said,
 3      "Market realities are such that the women do
 4      not deserve to be paid equally to the men"?
 5              A.      Meaning like did I hear him say
 6      that or is it worthy of being in a quote?
 7              Q.      Did you hear him say those exact
 8      words?       And in particular, did you hear him
 9      say that the women do not deserve to be paid
10      equally?
11              A.      Yeah, I think that's correct.
12              Q.      Is it possible that he said only
13      that market realities were a basis for
14      different payment to the women, as opposed to
15      using the word "deserve"?
16                      MS. SPANGLER:       Objection to the
17              form.
18                      You can answer if you can.
19              A.      I suppose it's possible, but I also
20      answered yes to the question before so, I
21      think he said that.
22              Q.      Okay.    And this was during a
23      bargaining session, correct, that he said it?
24              A.      Yes.
25              Q.      Okay.    Do you recall who else was


                         TSG Reporting - Worldwide (877) 702-9580
Case 2:19-cv-01717-RGK-AGR Document 170-31 Filed 02/20/20 Page 7 of 8 Page ID
                                 #:2760
Case 2:19-cv-01717-RGK-AGR Document 170-31 Filed 02/20/20 Page 8 of 8 Page ID
                                 #:2761
